Exhibit 10.32

GRANTOR TRUST AGREEMENT

BY AND BETWEEN

ALTRIA CLIENT SERVICES INC.,

AS GRANTOR

AND

WELLS FARGO BANK,

NATIONAL ASSOCIATION, AS TRUSTEE



--------------------------------------------------------------------------------

GRANTOR TRUST AGREEMENT

This Grantor Trust Agreement (the “Trust Agreement”) is made this 23rd day of
February, 2011 by and between ALTRIA CLIENT SERVICES INC. (“the Company”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“the Trustee”).

Recitals

WHEREAS, the Company is a member of a controlled group of companies of which
Altria Group, Inc. is the common parent corporation (the “Controlled Group”);
and

WHEREAS, the Company is the sponsor of the nonqualified deferred compensation
plans and agreements (the “Plans”) attached hereto as Attachment A, as the same
may be amended from time to time, that are maintained for the benefit of certain
employees and former employees of companies which are (or were) members of the
Controlled Group and the spouses and other beneficiaries of deceased employees
and former employees; and

WHEREAS, the Plans provide for the payment of benefits upon a change in control
of Altria Group, Inc. (the “Plans’ Change in Control”) as set forth in
Attachment B of this Trust Agreement; and

WHEREAS, it is the intention of the Company to begin to make contributions to
the Trust (in addition to the Initial Contribution as set forth in Section 1(d))
on the earlier of (i) a Plans’ Change in Control, or (ii) a Funding Change in
Control (as defined herein) (the terms “Plans’ Change in Control” and “Funding
Change in Control” shall collectively be referred to as a “Change in Control”),
to provide itself with a source of funds to assist the members of the Controlled
Group in satisfying their liability for (A) the accumulated benefit obligation
under the Plans accrued as of the Change in Control, (B) any additional
accumulated benefit obligations incurred no less frequently than annually
thereafter (collectively, the “Liabilities”) until all such Liabilities have
been discharged in full to Participants in accordance with the terms of the
Plans; and

WHEREAS, the Company is desirous of establishing a trust (the “Trust”) for the
benefit of certain current and future participants in the Plans whose benefit as
of the Change in Control has not been fully discharged, to wit: (i) current
employees of a member of the Controlled Group who have accrued a benefit under
the Plans as of the date of the execution of this Trust Agreement, (ii) any
other individual who becomes an employee of a member of the Controlled Group
subsequent to the date of the execution of this Trust Agreement who accrues a
benefit under the Plans as of a Change in Control, and (iii) the spouses and
other beneficiaries of the individuals specified in (i) and (ii) (collectively,
the “Participants”); and

WHEREAS, the Company has incurred Liabilities with respect to benefits earned by
the individuals specified in (i) of the preceding paragraph and which are
payable in accordance with the terms of the Plans and expects to incur
additional Liabilities with respect to the individuals

 

-2-



--------------------------------------------------------------------------------

specified in (ii) of the preceding paragraph and which will become payable in
accordance with the terms of such Plans; and

WHEREAS, the Company hereby establishes a Trust (the “Trust”) for the benefit of
Participants and shall contribute to the Trust assets that shall be held
therein, subject to the claims of the creditors of any member of the Controlled
Group in the event of Insolvency, as herein defined, until paid to Participants
in such manner and at such times as specified in the Plans and in this Trust
Agreement; and

WHEREAS, Wells Fargo Bank, National Association, has agreed to serve as Trustee
of the Trust; and

WHEREAS, the Company and the Trustee have entered into a separate Trust
Administration Services Agreement (the “ASA”) with respect to the provision of
Wells Fargo Services (as defined in the ASA); and

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plans as excess
benefit plans (as defined in Title I of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)) or an unfunded plan maintained for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees for purposes of Title I of ERISA.

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

 

Section 1. Establishment of The Trust

 

(a) The Trust is intended to be a grantor trust, of which the Company is the
Grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.

 

(b) The Company shall be considered the Grantor for the purposes of the Trust.

 

(c) The Trust hereby established is revocable by the Company. It shall become
irrevocable upon a Change in Control.

 

(d) The Company hereby deposits with the Trustee in the Trust one-hundred
dollars and zero cents ($100.00) (the “Initial Contribution”), which shall
become the principal of the Trust to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement.

 

(e)

The principal of the Trust, and any earnings thereon (the “Fund”) shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Participants and general creditors as herein set
forth. Participants shall have no preferred claim on, or any beneficial
ownership interest in, any assets of the Trust. Any rights created under the
Plans and this Trust Agreement shall be unsecured contractual rights of
Participants against the Company. Any assets held by the Trust will be subject
to the

 

-3-



--------------------------------------------------------------------------------

 

claims of the general creditors of the Controlled Group under federal and state
law in the event any member of the Controlled Group becomes Insolvent, as
defined in Section 3(a) herein.

 

(f) In addition to the Initial Contribution, the Company, in its sole
discretion, may, at any time, or from time to time prior to a Change in Control,
make additional deposits of cash, letter of credit, or other property acceptable
to the Trustee in the Trust to augment the Fund to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement. Prior to a
Change in Control, neither the Trustee nor any Participant shall have any right
to compel additional deposits.

 

(g) The Company (or a third-party recordkeeper retained by the Company) shall
keep accurate books and records with respect to the interest of each Participant
in the Plans and shall provide copies of such books and records to the Trustee
at any time as the Trustee shall request.

 

(h) Upon the earlier of a Plans’ Change in Control or a Funding Change in
Control, the Company shall, as soon as possible, but in no event later than five
(5) days following the occurrence of either a Plans’ Change in Control or a
Funding Change in Control, make an irrevocable contribution to the Trust in an
amount that is sufficient (taking into account the Trust assets, if any,
resulting from prior contributions) to fund the Trust in an amount equal to no
less than 100% of the Liabilities as of the date on which such Change in Control
occurred (the “Required Funding”). The Company shall also fund an Expense
Reserve for the Trustee, which shall be equal to the lesser of: 1) the estimated
trustee and record-keeper expenses and fees for the expected duration of the
Trust, or 2) one hundred thousand dollars ($100,000). In addition, with respect
to each calendar year of the Company following the year of the Change in
Control, the Company shall make an additional irrevocable contribution to the
Trust in an amount that is sufficient (taking into account the remaining Trust
assets, if any, resulting from prior contributions and payments in discharge of
Liabilities) to fund the Trust in an amount equal to no less than 100% of the
Liabilities accrued each year following the year of the Change in Control
(including any additional Liabilities accruing during the remainder of the year
in which the Change in Control occurred) (the “Additional Required Funding”),
plus an additional contribution to fund an Expense Reserve for one additional
year, such contribution to be made no later than thirty (30) days following the
end of such calendar year following the date of the year of the Change in
Control.

 

Section 2. Payments to Participants

 

(a) Prior to the Change in Control, distributions from the Trust shall be made
by the Trustee to Participants only upon the direction of the Company and to the
extent not paid by or on behalf of the Company or other member of the Controlled
Group. Prior to a Change in Control, the entitlement of a Participant to
benefits under the Plans shall be determined by the Administrator (as defined in
the Plans) and any claim for such benefits shall be considered and reviewed
under the procedures set out in the Plans.

 

-4-



--------------------------------------------------------------------------------

(b) Prior to the Change in Control:

 

  (1) the Company may make payment of benefits directly to some or all of the
Participants in whole or in part as they become due under the terms of the Plans
and the Company shall notify the Trustee of any such payments; and

 

  (2) the Company may direct the Trustee in writing (A) to reimburse the Company
from the Trust assets for the payments made pursuant to subsection (1) and
(B) to reduce the benefit payable to each Participant for amounts paid directly
to the Participant by or on behalf of the Company or other member of the
Controlled Group.

The Trustee shall reimburse the Company or any other member of the Controlled
Group for such payments promptly after receipt by the Trustee of satisfactory
evidence that the Company has made the payments in satisfaction of the benefits
due under the Plans. No such reimbursement shall be allowed after a Change in
Control that would result in Trust assets equaling less than the sum of (A) the
Required Funding, plus any Additional Required Funding, less payments previously
made to discharge Liabilities and (B) the Expense Reserve.

The Trustee shall notify the Company if the Fund is insufficient. Nothing in
this Agreement shall relieve the Company of its obligation to pay benefits due
under the Plans except to the extent such liabilities are met by application of
assets of the Trust.

 

(c) (1) If the Company has directed the Trustee to make benefit payments under
the Plans from the Trust prior to a Change in Control, the Company shall deliver
to the Trustee a schedule of the sum of the estimated Liabilities (on a per
Participant basis), plus the estimated federal (including FICA) and state tax
withholdings, which are due under the Plans on an annual basis beginning in the
calendar year following the execution of this Trust Agreement. At no time prior
to the Change in Control shall the Company share any Personal Information (as
defined in Section 16) regarding any Participant with the Trustee unless the
Company has directed the Trustee to make payment to such Participant from the
Trust pursuant to Section 2(a).

(2) As soon as practicable before a Change in Control, the Company shall deliver
to the Trustee a schedule of the sum of the Liabilities (stated on a per
Participant basis) due under the Plans as of the Change in Control. After the
Change in Control, the Trustee shall pay benefits under the Plans in accordance
with such schedule (to the extent not paid by the Company or any other member of
the Controlled Group) and in accordance with the terms of the Plans, including
at the time and form specified in the Plans.

(3) After the Change in Control, the Administrator shall continue to make the
determination of benefits due Participants and shall periodically (but not less
frequently than annually) provide the Trustee with an updated schedule of the
Liabilities then due, plus the federal (including FICA) and state tax
withholdings, of benefits due; provided however, a Participant may make
application to the Trustee for an independent decision

 

-5-



--------------------------------------------------------------------------------

as to the amount or form of his or her benefits due under the Plans. In making
any determination required or permitted to be made by the Trustee under this
Section, the Trustee shall, in each such case, reach its own independent
determination, in its absolute and sole discretion, as to the Participant’s
entitlement to a payment under the Plans. In making its determination, the
Trustee may consult with and make such inquiries of such persons, including the
Participant, the Company, any other member of the Controlled Group, legal
counsel, actuaries or other persons, as the Trustee may reasonably deem
necessary. Any reasonable costs incurred by the Trustee in arriving at its
determination shall be reimbursed by the Company and, to the extent not paid by
the Company within a reasonable time, shall be charged to the Trust. The Company
waives any right to contest any amount paid over by the Trustee hereunder
pursuant to a good faith determination made by the Trustee notwithstanding any
claim by or on behalf of the Company (absent a manifest abuse of discretion by
the Trustee) that such payments should not be made.

 

(d) The Trustee agrees that it will not itself institute any action at law or at
equity, whether in the nature of an accounting, interpleader action, request for
a declaratory judgment or otherwise, requesting a court or administrative or
quasi-judicial body to make the determination required to be made by the Trustee
under this Section 2 in the place and stead of the Trustee. The Trustee may
(and, if necessary or appropriate, shall) institute an action to collect a
contribution due the Trust following a Change in Control, or in the event that
the Trust should ever experience a short-fall in the amount of assets necessary
to make payments pursuant to the terms of the Plans and this Trust Agreement.

 

Section 3. Trustee Responsibility Regarding Payments To Participants When The
Company Is Insolvent

 

(a) The Trustee shall cease payment of benefits to Participants if any member of
the Controlled Group is Insolvent. A member of the Controlled Group shall be
considered “Insolvent” for purposes of this Trust Agreement if (i) any such
member is unable to pay its debts as they become due, or (ii) any such member is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code.

 

(b) At all times during the continuance of this Trust, the Fund shall be subject
to claims of general creditors of the Controlled Group under federal and state
law as set forth below.

 

  (1) The Chief Financial Officer of Altria Group, Inc. shall have the duty to
inform the Trustee in writing that a member of the Controlled Group is
Insolvent. If a person claiming to be a creditor of a member of the Controlled
Group alleges in writing to the Trustee that any such member has become
Insolvent, the Trustee shall determine whether the member of the Controlled
Group is Insolvent and, pending such determination, the Trustee shall
discontinue payment of benefits from the Trust.

 

  (2)

Unless the Trustee has actual knowledge that a member of the Controlled Group is
Insolvent, or has received notice from the Chief Financial Officer of Altria
Group, Inc. or a person claiming to be a creditor alleging that a

 

-6-



--------------------------------------------------------------------------------

 

member of the Controlled Group is Insolvent, the Trustee shall have no duty to
inquire whether any member of the Controlled Group is Insolvent. The Trustee may
in all events rely on such evidence concerning the solvency of each member of
the Controlled Group as may be furnished to the Trustee and that provides the
Trustee with a reasonable basis for making a determination concerning the
solvency of each member of the Controlled Group.

 

  (3) If at any time the Trustee has determined that a member of the Controlled
Group is Insolvent, the Trustee shall discontinue payments from the Trust and
shall hold the assets of the Trust for the benefit of the Controlled Group’s
general creditors. Nothing in this Trust Agreement shall in any way diminish any
rights of Participants to pursue their rights as general creditors of a member
of the Controlled Group with respect to benefits due under the Plans or
otherwise.

 

  (4) The Trustee shall resume the payment of benefits to Participants in
accordance with Section 2 of this Trust Agreement only after the Trustee has
determined that no member of the Controlled Group is Insolvent (or is no longer
Insolvent).

 

(c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Sections 3(a) and 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants under the terms of the Plans for the period of such discontinuance,
less the aggregate amount of any payments made to Participants by the Company in
lieu of the payments provided for hereunder during any such period of
discontinuance.

 

Section 4. Payments When a Short-Fall of The Trust Assets Occurs

 

(a) If there are not sufficient assets for the payment of current and expected
future benefits pursuant to Section 2 or Section 3(c) hereof and the Company
does not otherwise make such payments within a reasonable time after demand from
the Trustee, the Trustee shall allocate the Trust assets among the Participants
pro-rata with respect to the total present value of benefits expected for each
Participant, and payments to each Participant shall be made from the Trust to
the extent of the assets allocated to each Participant.

 

(b) Upon receipt of a contribution from the Company necessary to make up for a
short-fall in the payments due, the Trustee shall resume payments to all the
Participants under the Plans. Following the Change in Control, the Trustee shall
have the right and duty to compel a contribution to the Trust from the Company
to make up for any short-fall.

 

Section 5. Payments to the Company

 

-7-



--------------------------------------------------------------------------------

(a) Except as provided in Section 2(b), Section 3, Section 5(b), and
Section 8(a) hereof, the Company shall have no right or power to direct the
Trustee to return to the Company or to divert to others any of the Trust assets
before all Liabilities to Participants have been discharged in full pursuant to
the terms of the Plans.

 

(b) In the event that the Company, prior to the Change in Control, or the
Trustee in its sole and absolute discretion, after the Change in Control,
determines that the Trust assets exceed one-hundred twenty percent (120%) of the
current and anticipated Liabilities that are to be paid under the Plans plus the
necessary Expense Reserve for the year, the Trustee, at the written direction of
the Company, prior to the Change in Control, or the Trustee in its sole and
absolute discretion, after the Change in Control, shall distribute to the
Company such excess portion of Trust assets.

 

Section 6. Investment Authority

 

(a) Prior to the Change in Control, the Company shall have the right, subject to
this Section, to direct the Trustee with respect to investments.

 

  (1) The Company may direct the Trustee to segregate all or a portion of the
Fund in a separate investment account or accounts and may appoint one or more
investment managers and/or an investment committee (“Investment Delegate”)
designated by the Company to direct the investment and reinvestment of each such
investment account or accounts. In such event, the Company shall notify the
Trustee of the appointment of each such Investment Delegate. No investment
manager who is an Investment Delegate shall be related, directly or indirectly,
to the Company, but members of an investment committee that is an Investment
Delegate may be employees or directors of the Company or of any other member of
the Controlled Group.

 

  (2) Prior to the Change in Control, the Trustee shall make every sale or
investment with respect to such investment account as directed in writing by the
Company or an Investment Delegate; provided, however that the Company or the
Investment Delegate may not instruct the Trustee to invest in securities
(including stock and the rights to acquire stock or obligations) of Altria
Group, Inc. or any of its affiliates (including any member of the Controlled
Group). It shall be the duty of the Trustee to act strictly in accordance with
each direction. The Trustee shall be under no duty to question any such
direction of the Company or any Investment Delegate, to review any securities or
other property held in such investment account or accounts acquired by it
pursuant to such directions or to make any recommendations to the Company or an
Investment Delegate with respect to such securities or other property.

 

  (3)

Notwithstanding the foregoing, the Trustee, without obtaining prior approval or
direction from the Company or any Investment Delegate, but subject to contrary
direction from the Company or an Investment Delegate, shall invest cash balances
held by it from time to time in short-term cash equivalents including, but not

 

-8-



--------------------------------------------------------------------------------

 

limited to, through the medium of any short-term common, collective or
commingled trust fund established and maintained by the Trustee subject to the
instrument establishing such trust fund, U.S. Treasury Bills, commercial paper
(including such forms of commercial paper as may be available through the
Trustee’s Trust Department), certificates of deposit (including certificates
issued by the Trustee in its separate corporate capacity), and similar type
securities, with a maturity not to exceed one year; and, furthermore, sell such
short-term investments as may be necessary to carry out the instructions of the
Company or an Investment Delegate regarding more permanent type investment and
directed distributions.

 

  (4) The Trustee shall neither be liable nor responsible for any loss resulting
to the Fund by reason of any sale or purchase of an investment as directed by
the Company or an Investment Delegate nor by reason of the failure to take any
action with respect to any investment which was acquired pursuant to any such
direction in the absence of further directions of the Company or such Investment
Delegate.

 

  a. Notwithstanding anything in this Agreement to the contrary, the Trustee
shall be indemnified and saved harmless by the Company from and against any and
all personal liability to which the Trustee may be subjected by carrying out any
directions of the Company or an Investment Delegate issued pursuant hereto or
for failure to act in the absence of directions of the Company or an Investment
Delegate, including all expenses reasonably incurred in its defense in the event
the Company fails to provide such defense; provided, however, the Trustee shall
not be so indemnified if it participates knowingly in, or knowingly undertakes
to conceal, an act or omission of the Company or an Investment Delegate, having
actual knowledge that such act or omission is a breach of a fiduciary duty;
provided further, however, that the Trustee shall not be deemed to have
knowingly participated in or knowingly undertaken to conceal an act or omission
of the Company or an Investment Delegate with knowledge that such act or
omission was a breach of fiduciary duty by merely complying with directions of
the Company or an Investment Delegate or for failure to act in the absence of
directions of the Company or an Investment Delegate. The Trustee may rely upon
any order, certificate, notice, direction or other documentary confirmation
purporting to have been issued by the Company or an Investment Delegate which
the Trustee believes to be genuine and to have been issued by the Company or
Investment Delegate. The Trustee shall not be charged with knowledge of the
termination of the appointment of any Investment Delegate until it receives
written notice thereof from the Company.

 

  b.

All rights associated with respect to any investment held by the Trust,
including but not limited to, exercising or voting of proxies, in person or

 

-9-



--------------------------------------------------------------------------------

 

by general or limited proxy, shall be in accordance with and as directed in
writing by the Company or its authorized representative.

 

(b) Subsequent to the Change in Control, the Trustee shall have the exclusive
power to invest and reinvest the Fund in its sole discretion in accordance with
investment guidelines issued by the Company from time to time and subject to its
duties set forth in Section 10(a):

 

  (1) To invest and reinvest in any readily marketable common and preferred
stocks, bonds, notes, debentures (including convertible stocks and similar
securities but not including any stock or security of the Trustee other than a
de minimus amount held in a collective or mutual fund), certificates of deposit
or demand or time deposits (including any such deposits with the Trustee),
limited partnerships or limited liability companies, private placements and
shares of investment companies, and mutual funds, without being limited to the
classes or property in which the Trustee is authorized to invest by any law or
any rule of court of any state and without regard to the proportion any such
property may bear to the entire amount of the Fund. Without limitation, the
Trustee may invest the Trust in any investment company (including any investment
company or companies for which Wells Fargo Bank, N.A. or an affiliated company
acts as the investment advisor (“Special Investment Companies”)) or, any
insurance contract or contracts issued by an insurance company or companies in
each case as the Trustee may determine provided that the Trustee may in its sole
discretion keep such portion of the Trust in cash or cash balances for such
reasonable periods as may from time to time be deemed advisable pending
investment or in order to meet contemplated payments of benefits;

 

  (2) To invest and reinvest all or any portion of the Fund collectively through
the medium of any proprietary mutual fund that may be established and maintained
by the Trustee;

 

  (3) To commingle for investment purposes all or any portion of the Fund with
assets of any other similar trust or trusts established by the Company with the
Trustee for the purpose of safeguarding deferred compensation or retirement
income benefits of its employees and/or directors;

 

  (4) To retain any property at any time received by the Trustee;

 

  (5) To sell or exchange any property held by it at public or private sale, for
cash or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;

 

  (6)

To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or

 

-10-



--------------------------------------------------------------------------------

 

oppose any such plan or any action thereunder or any contract, lease, mortgage,
purchase, sale or other action by any person;

 

  (7) To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof for any assessments levied with respect to
any such property to be deposited;

 

  (8) To extend the time of payment of any obligation held by it;

 

  (9) To hold uninvested any moneys received by it, without liability for
interest thereon, but only in anticipation of payments due for investments,
reinvestments, expenses or disbursements;

 

  (10) To exercise all voting or other rights with respect to any property held
by it and to grant proxies, discretionary or otherwise;

 

  (11) For the purposes of the Trust, to borrow money from others, to issue its
promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it; provided, however, that the Trustee shall not
engage in securities lending with respect to any assets in the Fund;

 

  (12) To employ suitable contractors and counsel, who may be counsel to the
Company or to the Trustee, and to pay their reasonable expenses and compensation
from the Fund to the extent not paid by the Company;

 

  (13) To register investments in its own name or in the name of a nominee; and
to combine certificates representing securities with certificates of the same
issue held by it in other fiduciary capacities or to deposit or to arrange for
the deposit of such securities with any depository, even though, when so
deposited, such securities may be held in the name of the nominee of such
depository with other securities deposited therewith by other persons, or to
deposit or to arrange for the deposit of any securities issued or guaranteed by
the United States government, or any agency or instrumentality thereof,
including securities evidenced by book entries rather than by certificates, with
the United States Department of the Treasury or a Federal Reserve Bank, even
though, when so deposited, such securities may not be held separate from
securities deposited therein by other persons; provided, however, that no
securities held in the Fund shall be deposited with the United States Department
of the Treasury or a Federal Reserve Bank or other depository in the same
account as any individual property of the Trustee, and provided, further, that
the books and records of the Trustee shall at all times show that all such
securities are part of the Fund;

 

  (14)

To settle, compromise or submit to arbitration any claims, debts or damages due
or owing to or from the Trust, respectively, to commence or defend suits or
legal proceedings to protect any interest of the Trust, and to represent the
Trust in all

 

-11-



--------------------------------------------------------------------------------

 

suits or legal proceedings in any court or before any other body or tribunal;
provided, however, that the Trustee shall not be required to take any such
action unless it shall have been indemnified by the Company to its reasonable
satisfaction against liability or expenses it might incur therefrom;

 

  (15) Subject to Section 7, to hold and retain policies of life insurance,
annuity contracts, and other property of any kind which policies are contributed
to the Trust by the Company or any other member of the Controlled Group or are
purchased by the Trustee;

 

  (16) To hold any other class of assets which may be contributed by the Company
and that is deemed reasonable by the Trustee, unless expressly prohibited
herein; and

 

  (17) Generally, to do all acts, whether or not expressly authorized, that the
Trustee may deem necessary or desirable for the protection of the Fund.

 

(c) Following the Change in Control, the Trustee shall have the sole and
absolute discretion in the management of the Fund and shall have all the powers
set forth under Section 6(b). In investing the Trust assets, the Trustee shall
consider:

 

  (1) the financial and other needs of the Plans;

 

  (2) the need for matching the Fund with the current and expected Liabilities;
and

 

  (3) the duty of the Trustee to act solely in the best interests of the
Participants.

 

(d) The Trustee shall have the right, in its sole discretion, to delegate its
investment responsibility to an investment manager (as defined in ERISA) who may
be an affiliate of the Trustee. In the event the Trustee shall exercise this
right, the Trustee shall remain, at all times responsible for the acts of the
investment manager appointed by the Trustee.

 

(e) The Company shall have the right at any time, and from time to time in its
sole discretion, to substitute assets (other than securities issued by the
Trustee, Altria Group, Inc. or its affiliates, including any member of the
Controlled Group) of equal fair market value for any asset held by the Trust.
This right is exercisable by the Company in a nonfiduciary capacity without the
approval or consent of any person in a fiduciary capacity; provided, however,
that, following the Change in Control, no such substitution shall be permitted
unless the Trustee determines that the fair market values of the substituted
assets are substantially equal and that such substitution is prudent.

 

Section 7. Insurance Contracts

 

(a)

To the extent that the Trustee is directed by the Company prior to the Change in
Control to invest part or all of the Fund in the name of the Trust in insurance
contracts, the type and

 

-12-



--------------------------------------------------------------------------------

 

amount thereof shall be specified by the Company. The Trustee shall be under no
duty to make inquiry as to the propriety of the type or amount so specified.

 

(b) Each insurance contract issued shall provide that the Trustee shall be the
owner thereof with the power to exercise all rights, privileges, options and
elections granted by or permitted under such contract or under the rules of the
insurer. The exercise by the Trustee of any incidents of ownership under any
contract shall, prior to the Change in Control, be subject to the direction of
the Company. After the Change in Control, the Trustee shall have all such
rights.

 

(c) The Trustee shall have no power to name a beneficiary of the policy other
than the Trust, to assign the policy (as distinct from conversion of the policy
to a different form) other than to a successor Trustee, or to loan to any person
the proceeds of any borrowing against an insurance policy held in the Fund.

 

(d) No insurer shall be deemed to be a party to the Trust and an insurer’s
obligations shall be measured and determined solely by the terms of contracts
and other agreements executed by the insurer.

 

Section 8. Disposition of Income

 

(a) Prior to the Change in Control, all income received by the Trust, net of
expenses and taxes, may be returned to the Company or accumulated and reinvested
within the Trust at the direction of the Company.

 

(b) Following the Change in Control, all income received by the Trust, net of
expenses and taxes payable by the Trust, shall be accumulated and reinvested
within the Trust.

 

Section 9. Accounting by The Trustee

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within ninety (90) days following the close of each
calendar year and within ninety (90) days after the removal or resignation of
the Trustee, the Trustee shall deliver to the Company a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation setting
forth all investments, receipts, disbursements and other transactions effected
by it, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales (accrued interest
paid or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be. The Company may approve such
account by an instrument in writing delivered to the Trustee. In the absence of
the Company’s filing with the Trustee objections to any such account within one
hundred-eighty (180) days after its receipt, the Company shall be deemed to have
so approved such account. In such case, or upon the written approval by the
Company of any such account, the Trustee shall, to the extent permitted by law,
be discharged from all liability to the Company for its acts or failures to act
described by such account.

 

-13-



--------------------------------------------------------------------------------

The foregoing, however, shall not preclude the Trustee from having its
accounting settled by a court of competent jurisdiction. The Trustee shall be
entitled to hold and to commingle the assets of the Trust in one Fund for
investment purposes but at the direction of the Company prior to the Change in
Control, the Trustee shall create one or more sub-accounts.

 

Section 10. Responsibility of The Trustee and the Company

 

(a) With respect to the duties of the Trustee under this Trust Agreement, the
Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims; provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Plans or this Trust and is given in writing by the Company. In
the event of a dispute between the Company and a party, the Trustee may apply to
a court of competent jurisdiction to resolve the dispute, subject, however to
Section 2(d) hereof.

 

(b) With respect to the duties of the Trustee under this Trust Agreement, the
Company hereby indemnifies the Trustee against losses, liabilities, claims,
costs and expenses in connection with the administration of the Trust, unless
resulting from the gross negligence or willful misconduct of the Trustee or a
breach of its duties under Section 10(a). To the extent the Company fails to
make any payment on account of an indemnity provided in this paragraph 10(b) and
(c), in a reasonably timely manner, the Trustee may obtain payment from the
Trust.

 

(c) If the Trustee undertakes or defends any litigation arising in connection
with this Trust or to protect a Participant’s rights under the Plans, unless
resulting from the gross negligence or willful misconduct of the Trustee or a
breach of its duties under Section 10(a), the Company agrees to indemnify the
Trustee against the Trustee’s costs, reasonable expenses and liabilities
(including, without limitation, attorneys’ fees and expenses) relating thereto
and to be primarily liable for such payments. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust.

 

(d) If the Trustee receives notice of the assertion of any claim or of the
commencement of any action or proceeding involving the Trustee, in any capacity,
that arises in any manner in connection with the performance of its duties under
this Agreement (a “Claim”), the Trustee will give the Company prompt written
notice thereof, although failure to do so will not relieve the Company from any
liability hereunder or otherwise unless such failure prejudices the Company’s
rights.

The indemnification obligations of this Section 10 shall survive the termination
of this Trust Agreement.

 

-14-



--------------------------------------------------------------------------------

(e) Prior to the Change in Control, the Trustee may consult with legal counsel
(who may also be counsel for the Company) with respect to any of its duties or
obligations hereunder. Following the Change in Control, the Trustee shall select
independent legal counsel and may consult with counsel or other persons with
respect to its duties and with respect to the rights of Participants under the
Plans.

 

(f) The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by the Company.

 

(g) The Trustee shall have, without exclusion, all powers conferred on the
Trustee by applicable law, unless expressly provided otherwise herein.

 

(h) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

Section 11. Compensation and Expenses of The Trustee

The Trustee’s compensation shall be as agreed in writing from time to time by
the Company and the Trustee. The Company shall pay all administrative expenses
and the Trustee’s fees and shall promptly reimburse the Trustee for any fees and
expenses of its agents, the services of which have been approved by the Company.
If not so paid within ninety (90) days of being invoiced, the fees and expenses
shall be paid from the Trust.

 

Section 12. Resignation and Removal of The Trustee

 

(a) Prior to the Change in Control, the Trustee may resign at any time by
written notice to the Company, which shall be effective sixty (60) days after
receipt of such notice unless the Company and the Trustee agree otherwise.
Following the Change in Control, the effective day of any resignation by the
Trustee may only be after the date of the appointment of a successor Trustee.

 

(b) The Trustee may be removed by the Company on sixty days (60) days notice or
upon shorter notice accepted by the Trustee prior to the Change in Control.
Subsequent to the Change in Control, the Trustee may only be removed by the
Company with the consent of a majority of the Participants. For these purposes
and Section 14(e), a majority in number of Participants shall constitute a
majority.

 

(c) If the Trustee resigns within two years after the Change in Control, the
Company, or if the Company fails to act within a reasonable period of time
following such resignation, the Trustee, shall apply to a court of competent
jurisdiction for the appointment of a successor Trustee which satisfies the
requirements of Section 13 or for instructions.

 

-15-



--------------------------------------------------------------------------------

(d) Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.

 

(e) If the Trustee resigns or is removed, a successor shall be appointed by the
Company, in accordance with Section 13 hereof, by the effective date of
resignation or removal under paragraph(s) (a) or (b) of this section. If no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.

 

Section 13. Appointment of Successor

 

(a) If the Trustee resigns or is removed in accordance with Section 12 hereof,
the Company may appoint, subject to Section 12, any third party national banking
association with a market capitalization exceeding $10 billion-Treasury input to
replace the Trustee upon resignation or removal. The successor Trustee shall
have all of the rights and powers of the former Trustee, including ownership
rights in the Trust. The former Trustee shall execute any instrument necessary
or reasonably requested by the Company or the successor Trustee to evidence the
transfer.

 

(b) The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Section 9
and 10 hereof. The successor Trustee shall not be responsible for, and the
Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from, any action or inaction of any prior Trustee or from
any other past event, or any condition existing at the time it becomes successor
Trustee.

 

Section 14. Amendment or Termination

 

(a) This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company, except as otherwise provided in this Section 14.
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Plans or shall make the Trust revocable after it has become irrevocable.

 

(b) Prior to the Change in Control, the Trust and the Trust Agreement may be
terminated at any time by the Company upon written notice to the Trustee.

 

(c) Following the Change in Control, the Trust shall not terminate until the
date on which Participants have received all of the benefits due to them under
the terms and conditions of the Plans or the Trustee has purchased insurance
policies providing for the payment of such benefits from an insurance company
with the highest rating from AM Best.

 

-16-



--------------------------------------------------------------------------------

(d) Following the Change in Control, upon written approval of all Participants
entitled to payment of benefits pursuant to the terms of the Plans as determined
by the Trustee, the Company may terminate this Trust prior to the time all
benefit payments under the Plans have been made. All assets in the Trust at
termination after the satisfaction of all liabilities for benefits shall be
returned to the Company.

 

(e) This Trust Agreement may not be amended by the Company following the Change
in Control without the written consent of a majority of the Participants.

 

Section 15. Funding Change in Control; Duty to Advise Trustee of Change in
Control

 

(a) Definition of Funding Change in Control. A “Funding Change in Control” means
the happening of any of the following events:

 

  (1) Both (A) consummation of the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a
“Person”)) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (1) the then outstanding shares
of Common Stock (the “Outstanding Company Common Stock”) or (2) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”) and (B) the election to the Board of at least one individual
determined in good faith by a majority of the then serving members of the Board
to be a representative or associate of such Person; provided, however, that the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company or any corporation or other entity
controlled by the Company (“the Affiliated Group”), (2) any acquisition by a
member of the Affiliated Group, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by a member of the Affiliated Group
or (4) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B) and (C) of paragraph (iii) of this Section 15(a);
or

 

  (2) Individuals who, as of the effective date of the Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such effective date whose election, or nomination for
election by the shareholders of the Company, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

-17-



--------------------------------------------------------------------------------

  (3) Consummation of a reorganization, merger, share exchange or consolidation
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns such shares and voting
power through one or more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Person (excluding any employee benefit plan (or related
trust) of any member of the Affiliated Group or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or at the
time of the action of the Board providing for such Business Combination or were
elected, appointed or nominated by the Board; or

 

  (4)

Consummation of a (A) complete liquidation or dissolution of the Company or
(B) sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation, with respect to which following such sale
or other disposition, (1) more than 60% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (2) less than 20%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of any member of the
Affiliated Group or

 

-18-



--------------------------------------------------------------------------------

 

such corporation), except to the extent that such Person owned 20% or more of
the outstanding Company Common Stock or Outstanding Company Voting Securities
prior to the sale or disposition and (3) at least a majority of the members of
the board of directors of such corporation were members of the Incumbent Board
at the time of the execution of the initial agreement or at the time of the
action of the Board providing for such sale or other disposition of assets of
the Company or were elected, appointed or nominated by the Board.

 

(b) The Board of Directors of Altria Group, Inc. shall have the specific duty to
determine whether any Change in Control is expected to occur or has transpired
and the Chief Executive Officer of Altria Group, Inc. shall be required to give
the Trustee notice of the determination of the Board of Directors of Altria
Group, Inc. that a Change in Control is expected to occur or has transpired. The
Trustee shall be entitled to rely upon such notice, but if the Trustee receives
notice of a Change in Control from another source, the Trustee shall make its
own independent determination.

 

Section 16. Confidentiality

Certain information relating to the Trust, including certain Personal
Information (as defined below), is “Confidential Information” pursuant to
applicable federal and state laws and regulations relating to the privacy,
confidentiality or security of Confidential Information (collectively, “Privacy
Laws”), and as such it shall be maintained in strict confidence and not
Processed (as defined below), except as described in this section.

The Trustee shall limit access to Confidential Information to its personnel who
have a need to know the Confidential Information as a condition to the Trustee’s
performance of services for or on behalf of the Company. If it is necessary for
the Trustee to disclose Confidential Information to a third party in order to
perform the Trustee’s duties hereunder and the Company has authorized the
Trustee to do so in writing, the Trustee shall disclose only such Confidential
Information as is necessary for such third party to perform its obligations to
the Trustee and shall, before such disclosure is made, ensure that said third
party understands and agrees to the confidentiality obligations set forth herein
and enter into a written agreement with said third party that imposes
obligations on the third party that are substantially similar to those privacy,
confidentiality and information security obligations imposed on Wells Fargo
under this Trust Agreement.

The Trustee and the Company shall maintain an appropriate information security
program and reasonable administrative, technical and physical safeguards to
(i) ensure the security and confidentiality of Confidential Information;
(ii) protect against any anticipated threats or hazards to the security and
integrity of Confidential Information and (iii) protect against any actual or
suspected unauthorized Processing of Confidential Information, and shall inform
in writing the other party as soon as possible of any security breach or other
incident involving actual or suspected unauthorized Processing, disclosure of or
access to Confidential Information (hereinafter “Information Security
Incident”). The Trustee shall promptly take all necessary and advisable
corrective actions, and shall cooperate fully with the Company in all reasonable
and lawful efforts to prevent, mitigate or rectify such Information Security
Incident. The content of

 

-19-



--------------------------------------------------------------------------------

any filings, communications, notices, press releases or reports issued by either
party related to any Information Security Incident must be approved by the other
party prior to any publication or communication thereof.

Promptly upon the expiration or earlier termination of the Trust Agreement, or
such earlier time as the Company requests, the Trustee shall return to Company
or its designee, or at Company’s request, securely destroy or render unreadable
or undecipherable if return is not reasonably feasible or desirable to Company
(which decision shall be based solely on Company’s written statement), each and
every original and copy in every media of all Confidential Information in the
Trustee’s possession, custody or control in accordance with its record retention
policies. The Trustee represents that it shall ensure the confidentiality of the
Confidential Information and that it shall not use or disclose any Confidential
Information after termination of this Trust Agreement, subject to the exceptions
specified in this Section 16.

Confidential Information does not include information that is generally known or
available to the public or that is not treated as confidential by the disclosing
party, provided, however, that this exception shall not apply to any publicly
available information to the extent that the disclosure or sharing of the
information by one or both parties is subject to any limitation, restriction,
consent, or notification requirement under any applicable federal or state
Privacy Laws, and provided further, that this exception shall not apply to
Personal Information. If the receiving party is required by law, according to
the advice of competent counsel, to disclose Confidential Information, the
receiving party may do so without breaching this section, but shall first, if
feasible and legally permissible, provide the disclosing party with prompt
notice of such pending disclosure so that the disclosing party may seek a
protective order or other appropriate remedy or waive compliance with the
provisions of this section.

The Trustee agrees that any Processing of Personal Information in violation of
this Section 16 of this Trust Agreement, the Company’s instructions or any
applicable Privacy Law, or any Information Security Incident, may cause
immediate and irreparable harm to the Company for which money damages may not
constitute an adequate remedy. Therefore, the Trustee agrees that Company may
obtain specific performance and injunctive or other equitable relief for any
such violation or incident, in addition to its remedies at law.

If there is an Information Security Incident caused by Wells Fargo’s gross
negligence or willful misconduct (as mutually agreed to by Wells Fargo and
Altria) and notification to affected individuals is required by applicable law
(as reasonably determined by Altria), Wells Fargo shall reimburse Altria on
demand for all Notification Related Costs (defined below) incurred by Altria
arising out of or in connection with any such Information Security Incident. If
notification to an individual is required under any law as a result of an
Information Security Incident, then notifications to all individuals who are
affected by the same Information Security Incident (as reasonably determined
by Altria) will be considered legally required. The language of such
notification shall be mutually agreed upon by the parties, such agreement not to
be unreasonably withheld.

Notification Related Costs means Altria’s reasonable internal and external costs
associated with addressing and responding to an Information Security Incident,
including but not limited to: (aa)

 

-20-



--------------------------------------------------------------------------------

preparing and mailing or other transmission of required notifications; (bb)
preparing and mailing or other transmission of such other communications to
customers, agents or others as Altria deems reasonably appropriate; (cc)
establishing a call center or other communications procedures in response to
such Information Security Incident (e.g., developing call center FAQs, talking
points and training); (dd) public relations and other similar crisis management
services; (ee) legal and accounting fees and expenses associated with Altria’s
investigation of and response to such event; (ff) costs for credit monitoring
and similar services that are associated with legally required notifications or
are advisable under the circumstances.

For the purposes of this Section 16, “Personal Information” means any
information relating to an identified or identifiable individual (such as name,
postal address, email address, telephone number, date of birth, Social Security
number (or its equivalent), driver’s license number, account number, personal
identification number, health or medical information, or any other unique
identifier or one or more factors specific to the individual’s physical,
physiological, mental, economic or social identity), whether such data is in
individual or aggregate form and regardless of the media in which it is
contained, that may be (i) disclosed at any time to the Trustee by the Company
in anticipation of, in connection with or incidental to the performance of
services for or on behalf of the Company; (ii) Processed at any time by the
Trustee in connection with or incidental to the performance of this Trust
Agreement; or (iii) derived by the Trustee from the information described in
(i) and (ii) above. “Process” or “Processing” means any operation or set of
operations performed upon Personal Information or other Confidential
Information, whether or not by automatic means, such as creating, collecting,
procuring, obtaining, accessing, recording, organizing, storing, adapting,
altering, retrieving, consulting, using, disclosing or destroying the
information in accordance with the Trustee’s record retention policies.

 

Section 17. Miscellaneous

 

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

 

(b) The Company hereby represents and warrants that the Plans have been
established, maintained and administered in accordance with all applicable laws,
including without limitation, ERISA. The Company hereby indemnifies and agrees
to hold the Trustee harmless from all liabilities, including attorneys’ fees,
relating to or arising out of the establishment, maintenance and administration
of the Plans. To the extent the Company does not pay any of such liabilities in
a reasonably timely manner, the Trustee may obtain payment from the Trust.

 

(c) Benefits payable to Participants under this Trust Agreement may not be
anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process.

 

(d) This Trust Agreement shall be binding on the Company’s and the Trustee’s
successors and permitted assigns.

 

-21-



--------------------------------------------------------------------------------

(e) In the event of a conflict between the terms of the ASA and the terms of
this Trust Agreement, the terms of this Trust Agreement shall control.

 

(f) This Trust Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Virginia.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Trust Agreement has been executed on behalf of the
parties hereto on the day and year first above written.

 

  ALTRIA CLIENT SERVICES INC.  

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

  By:  

/S/ PETER C. FAUST

    By:  

/S/ ALAN C. FRAZIER

  Its:  

V.P. Compensation and Benefits

    Its:  

Senior Vice President

  ATTEST:     ATTEST:   By:  

/S/ THOMAS R. HOUGHTALING

    By:  

/S/ TRACY C. HARTSELL

  Its:  

Senior Manager of Executive Compensation

    Its:  

Vice President

 

-23-



--------------------------------------------------------------------------------

Attachment A

The following Plans sponsored by the Company are covered by this Trust:

 

1. Benefit Equalization Plan (Pension and Profit-Sharing)

 

2. Supplemental Management Employees’ Retirement Plan

 

-24-



--------------------------------------------------------------------------------

Attachment B

Definitions of Plans Change in Control

(referred to as Change in Control in the Plans )

1.        Benefit Equalization Plan, Article VIII, B

As in effect January 1, 2010

 

B. Definition of Change in Control.

(1) “Change in Control” shall mean the happening of any of the following events
with respect to a Grandfathered Benefit Equalization Retirement Allowance and
Grandfathered Benefit Equalization Profit-Sharing Allowance:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, and amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of Altria Group, Inc. (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of Altria Group, Inc. entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from Altria Group,
Inc., (ii) any acquisition by Altria Group, Inc., (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Altria
Group, Inc. or any corporation controlled by Altria Group, Inc. or (iv) any
acquisition by any corporation pursuant to a transaction described in clauses
(i), (ii) and (iii) of paragraph (3) of this Section B; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Altria Group, Inc.’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c) Approval by the shareholders of Altria Group, Inc. of a reorganization,
merger, share exchange or consolidation (a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 80% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business

 

-25-



--------------------------------------------------------------------------------

Combination (including, without limitation, a corporation which as a result of
such transaction owns Altria Group, Inc. through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
employee benefit plan (or related trust) of Altria Group, Inc. or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d) Approval by the shareholders of Altria Group, Inc. of (i) a complete
liquidation or dissolution of Altria Group, Inc. or (ii) the sale or other
disposition of all or substantially all of the assets of Altria Group, Inc.,
other than to a corporation, with respect to which following such sale or other
disposition, (A) more than 80% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) less than 20% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by any Person (excluding any
employee benefit plan (or related trust) of Altria Group, Inc. or such
corporation), except to the extent that such Person owned 20% or more of the
Outstanding Company Common Stock or Outstanding Company Voting Securities prior
to the sale or disposition and (C) at least a majority of the members of the
board of directors of such corporation were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such sale or other disposition of assets of Altria Group,
Inc. or were elected, appointed or nominated by the Board.

(2) “Change in Control” shall mean the happening of any of the events specified
in Treasury Regulation Section 1.409A- 3(i)(5)(v), (vi) and (vii) with respect
to a Benefit Equalization Retirement Allowance, Benefit Equalization
Profit-Sharing Allowance and that portion of a Benefit Equalization Combined
Allowance that is not a Grandfathered Benefit Equalization Retirement Allowance
and that portion of a Benefit Equalization Combined Allowance that is not a
Grandfathered Benefit Equalization Profit-Sharing Allowance. For purposes of
determining if a Change in Control has occurred, the Change in Control event
must

 

-26-



--------------------------------------------------------------------------------

relate to a corporation identified in Treasury Regulation Section 1.409A-
3(i)(5)(ii), provided, however, that (i) the spin-off of the shares of Philip
Morris International Inc. to the shareholders of Altria Group, Inc. shall not be
considered to be a Change in Control and (ii) any change in the Incumbent Board
coincident with such spin-off shall not be considered to be a Change in Control.

2.        Supplemental Management Employees’ Retirement Plan, Article I(i)

As amended and in effect as of January 1, 2008

(1) Change of Control shall mean the happening of any of the following events
with respect to a Grandfathered Supplemental Retirement Allowance, a
Grandfathered Supplemental Survivor Income Benefit Allowance and Grandfathered
Supplemental Profit-Sharing Allowance:

(A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of common stock of
Altria Group, Inc. (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of Altria Group, Inc.
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from
Altria Group, Inc., (ii) any acquisition by Altria Group, Inc., (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Altria Group, Inc. or any corporation controlled by Altria Group,
Inc. or (iv) any acquisition by any corporation pursuant to a transaction
described in clauses (i), (ii) and (iii) of subparagraph (C) of this Article I,
(i) (1) of the Plan; or

(B) Individuals who, as of the date hereof, constitute the Board of Directors of
Altria Group, Inc. (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of Altria Group, Inc.; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by Altria Group, Inc.’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of Altria Group, Inc.; or

(C) Approval by the shareholders of Altria Group, Inc. of a reorganization,
merger, share exchange or consolidation (a “Business Combination”), in each
case, unless, following such Business Combination:

(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business

 

-27-



--------------------------------------------------------------------------------

Combination beneficially own, directly or indirectly, more than 80% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Altria Group, Inc.
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be;

(ii) no Person (excluding any employee benefit plan (or related trust) of Altria
Group, Inc. or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors of Altria Group, Inc., providing for such
Business Combination; or

(D) Approval by the shareholders of Altria Group, Inc. of (1) a complete
liquidation or dissolution of Altria Group, Inc. or (2) the sale or other
disposition of all or substantially all of the assets of Altria Group, Inc.,
other than to a corporation, with respect to which following such sale or other
disposition:

(i) more than 80% of, respectively, the then outstanding shares of common stock
of such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be;

(ii) less than 20% of, respectively, the then outstanding shares of common stock
of such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of Altria Group, Inc. or
such corporation), except to the extent that such Person owned 20% or more of

 

-28-



--------------------------------------------------------------------------------

the Outstanding Company Common Stock or Outstanding Company Voting Securities
prior to the sale or disposition; and

(iii) at least a majority of the members of the board of directors of such
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors of Altria
Group, Inc., providing for such sale or other disposition of assets of Altria
Group, Inc. or were elected, appointed or nominated by the Board of Directors of
Altria Group, Inc.; and

(2) Change of Control shall mean the happening of any of the events specified in
Treasury Regulation §1.409A-3(i)(5)(v), (vi) and (vii) with respect to that
portion of a Supplemental Retirement Allowance that is not a Grandfathered
Supplemental Retirement Allowance, that portion of a Supplemental Survivor
Income Benefit Allowance that is not a Grandfathered Supplemental Survivor
Income Benefit Allowance and that portion of a Supplemental Profit-Sharing
Allowance that is not a Grandfathered Supplemental Profit-Sharing Allowance. For
purposes of determining if a Change of Control has occurred, the Change of
Control event must relate to a corporation identified in Treasury Regulation
§1.409A-3(i)(5)(ii), provided, however, that (i) the spin-off of the shares of
Philip Morris International Inc. to the shareholders of Altria Group, Inc. shall
not be considered to be a Change of Control, and (ii) any change in the
Incumbent Board coincident with such spin-off shall not be considered to be a
Change of Control.

 

-29-